Order entered April 20, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01395-CV

                           NAVAL PATEL, Appellant

                                         V.

                 OSCAR INSURANCE COMPANY, Appellee

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-18-18066

                                      ORDER

      Before the Court is appellant’s April 16, 2020 second unopposed motion for

extension of time to file his opening brief. We GRANT the motion and ORDER

the brief be filed no later than May 20, 2020.


                                                 /s/   ROBERT D. BURNS, III
                                                       CHIEF JUSTICE